DETAILED ACTION
1.          Claims 1-25 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statements (IDS) submitted on 2/17/2020 and 9/08/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.          Claims 2, 9, and 22 are objected to because of the following informalities:  
     a) Claim 2 recites the acronym “BECN”. Examiner respectfully requests defining the first recitation of an acronym.

     c) Claim 22 recites the acronym “RDMA”. Examiner respectfully requests defining the first recitation of an acronym.
Appropriate correction is required.

Claim Interpretation
6.          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “RDMA receiver” and “congestion notifier” in claim 1, “RDMA read request handler” in claim 7, “metadata manager” and “congestion window updater” in claim 14, and “congestion window increaser” in claim 17. Support for the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
8.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.          Claims 9-13 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable storage media” is descriptive material, per se, and is not statutory since it is not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at l36 l , 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism do not define any structural and functional interrelationships between the computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and other claimed aspects of the invention, which permit the computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism's functionality to be realized. 
            Paragraph [0063] of the published disclosure provides for both tangible and non-tangible types of computer-readable mediums; therefore, the claim must be interpreted to cover both types of mediums and renders the claim unpatentable under 35 USC 101. 

Claim Rejections - 35 USC § 103
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.         Claims 1-3, 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0198715 A1 to Shmilovici et al. (hereinafter “Shmilovici”) in view of United States Patent 9,270,489 B1 to Wells et al. (hereinafter “Wells”).
            Regarding Claim 1, Shmilovici discloses a computing device for remote direct memory access (RDMA) congestion control, the computing device comprising:
     an RDMA receiver (Shmilovici: Figure 1 with description in [0016-0051], particular to [0027] describing receiver circuitry of a network device.) to receive a routable RDMA  packet from a requester device over an Ethernet network (Shmilovici: [0024] and [0047-0048] – network device receives RDMA over Ethernet (RoCEv2) packets from endpoint device. At least one packet is a query packet.), wherein the routable RDMA packet comprises an Internet protocol (IP) header (Shmilovici: [0024] – RoCEv2 packet includes an IP header.), a stateless transport protocol header (Shmilovici: [0024] – RoCEv2 packet includes an UDP header.), an RDMA base transport header (BTH) (Shmilovici: Figure 2 with [0052] – RoCEv2 packet includes a BTH field. See also [0055-0056].), and an RDMA payload (Shmilovici: [0018] and [0056-0057] – packet includes an payload.); and
     a congestion notifier (Shmilovici: [0034] – corresponds to a congestion processing module of the packet processor. See also [0035-0042] – includes a congestion notification element.).
            Although Shmilovici discloses sending an acknowledgement packet as a congestion packet (Shmilovici: [0003] and [0042]) including a stateless protocol header (Shmilovici: [0044] – return/acknowledgement packet keeps the UDP header.), Shmilovici does not expressly disclose that the congestion element performs (i) determining whether the IP header of the routable RDMA packet includes a congestion encountered code point, and (ii) sending an acknowledgment packet to the requester device in response to a determination that the IP header includes the congestion encountered code point, wherein the acknowledgment packet comprises a routable 
            These features cannot be considered new or novel in the presence in Wells. Wells is also concerned with congestion notification in a network operable to communicate under RDMA (Wells: col. 5, line 49 through col. 6, line 15). Wells discloses (i) determining whether the IP header of the routable RDMA packet includes a congestion encountered code point (Wells: col. 7, lines 4-21 according to an existing RFC 3168, IP protocol packets include CE codepoint ECN. See also col. 7, lines 46 through col 8, line 25 – InfiniBand PDUs (as part of RDMA) include this feature.), and (ii) sending an acknowledgment packet to the requester device in response to a determination that the IP header includes the congestion encountered code point (Wells: col. 7, line 46 through col. 8, line 49 – corresponds to sending a packet in response to receiving a first packet, the second packet indicating congestion. See also col. 8, line 50 through col. 9, line 12.), wherein the acknowledgment packet comprises a routable RDMA packet that includes an IP header (Wells: col. 7, line 46 through col. 8, line 8 – corresponds to an InfiniBand PDU IP header.), and an RDMA BTH (Wells: col. 9, lines 1-12 – packet also includes a BTH.), and wherein an express congestion notification bit of the RDMA BTH is set (Wells: col. 9, lines 1-12 and lines 32-48 – corresponds to setting a congestion flag in the BTH header indicating the presence or absence of congestion.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Shmilovici in view of Wells to notify congestion for the reasons of ensuring quality of service above the transport layer.	
Regarding Claim 2, the combination of Shmilovici and Wells discloses the computing device of claim 1, wherein:
     the stateless transport protocol header comprises a user datagram protocol (UDP) header (Shmilovici: [0024] – RoCEv2 packet includes an UDP header.);
     the routable RDMA packet comprises an RDMA over converged Ethernet version 2 (RoCEv2) packet (Shmilovici: [0024] and [0047-0048] – network device receives RDMA over Ethernet (RoCEv2) packets from endpoint device. At least one packet is a query packet.); and
     the express congestion notification bit comprises a BECN bit (Wells: col. 11, line 43 through col. 12, line 2 – corresponds to a BECN bit being set to indicate congestion in the BTH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Shmilovici in view of Wells to notify congestion for the reasons of ensuring quality of service above the transport layer.
            Regarding Claim 3, the combination of Shmilovici and Wells discloses the computing device of claim 1, wherein Wells further discloses the congestion notifier is further to send an acknowledgment packet to the requester device in response to a determination that the IP header does not include the congestion encountered code point (Wells: col. 9, lines 25-48 – implied as a second string indicating “there isn’t a congestion” by not setting a flag in response to receiving the first string.), wherein the acknowledgment packet comprises an RDMA BTH (Wells: col. 9, lines 1-12 – packet also includes a BTH.), and wherein an express congestion notification bit of the RDMA BTH is not set (Wells: col. 9, lines 1-12 and lines 32-48 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Shmilovici in view of Wells to notify congestion for the reasons of ensuring quality of service above the transport layer.
            Regarding Claim 6, the combination of Shmilovici and Wells discloses the computing device of claim 1, wherein Shmilovici further discloses the computing device comprises a network controller (Shmilovici: Figure 1 with [0016-0051] – corresponds to packet processing unit.), and wherein the network controller comprises the RDMA receiver and the congestion notifier (Shmilovici: Figure 1 with description in [0016-0051], particular to [0027] describing receiver circuitry of a network device. See also [0034] – corresponds to a congestion processing module of the packet processor. See also [0035-0042] – includes a congestion notification element.).

            Claims 9 and 10, directed to a computer-readable medium embodiment of claims 1 and 3 recite similar features as claims 1 and 3, respectively, and are therefore rejected upon the same grounds as claims 1 and 3. Please see above rejections of claims 1 and 3. Shmilovici further discloses the medium in at least [0009].
            Regarding Claim 12, the combination of Shmilovici and Wells discloses the one or more computer-readable storage media of claim 9, wherein:
     to receive the routable RDMA packet comprises to receive the routable RDMA packet by a network controller of the computing device (Shmilovici: [0024] and 
     to determine whether the IP header of the routable RDMA packet includes the congestion encountered code point comprises to determine whether the IP header of the routable RDMA packet includes the congestion encountered code point by the network controller (Wells: col. 7, lines 4-21 according to an existing RFC 3168, IP protocol packets include CE codepoint ECN. See also col. 7, lines 46 through col 8, line 25 – InfiniBand PDUs (as part of RDMA) include this feature.); and
     to send the acknowledgment packet to the requester device comprises to send the acknowledgment packet to the requester device by the network controller (Wells: col. 7, line 46 through col. 8, line 49 – corresponds to sending a packet in response to receiving a first packet, the second packet indicating congestion. See also col. 8, line 50 through col. 9, line 12.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Shmilovici in view of Wells to notify congestion for the reasons of ensuring quality of service above the transport layer.

Allowable Subject Matter
15.         Claims 4, 5, 7, 8, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.         Claims 14-25 are allowed. The following is a statement as to the allowability of the claims: United States patent Application Publication 2015/0341273 A1 to Naouri et 
            Regarding Claim 14, Naouri discloses a computing device for remote direct memory access (RDMA) congestion control (Naouri: [0003] and [0021] – embodiments are directed to congestion management of RDMA over converged Ethernet traffic. Figure 6 with [0018] and [0070-0085] illustrates and describes the computing device.), the computing device comprising:
     an RDMA receiver to receive a plurality of routable RDMA acknowledgment packets from a responder device (Figure 6 with corresponding description in [0018], [0026-0028], and [0070-0085] – corresponds to receiving ACK packets according to RFC 3168 and RDMA/RoCE.).
            Shmilovici discloses wherein each of the routable RDMA acknowledgment packets comprises an Internet protocol (IP) header (Shmilovici: [0024] – RoCEv2 packet includes an IP header.), a stateless transport protocol header (Shmilovici: [0024] – RoCEv2 packet includes an UDP header.), an RDMA base transport header (BTH) (Shmilovici: Figure 2 with [0052] – RoCEv2 packet includes a BTH field. See also [0055-0056].).
            Bensley discloses,
3. DCTCP Algorithm There are three components involved in the DCTCP algorithm: 
 The switches (or other intermediate devices in the network) detect congestion and set the Congestion Encountered (CE) codepoint in the IP header. 
 The receiver echoes the congestion information back to the sender, using the ECN-Echo (ECE) flag in the TCP header. 
 The sender computes a congestion estimate and reacts by reducing the TCP congestion window (cwnd) accordingly (Page 5).
3.2. Echoing Congestion Information on the Receiver 
  According to Section 6.1.3 of [RFC3168], the receiver sets the ECE flag if any of the packets being acknowledged had the CE codepoint set. The receiver then continues to set the ECE flag until it receives a packet with the Congestion Window Reduced (CWR) flag set. However, the DCTCP algorithm requires more-detailed congestion information. In particular, the sender must be able to determine the number of bytes sent that encountered congestion. Thus, the scheme described in [RFC3168] does not suffice.     
  One possible solution is to ACK every packet and set the ECE flag in the ACK if and only if the CE codepoint was set in the packet being acknowledged. However, this prevents the use of delayed ACKs, which are an important performance optimization in data centers. If the delayed ACK frequency is n, then an ACK is generated every n packets. The typical value of n is 2, but it could be affected by ACK throttling or packet-coalescing techniques designed to improve performance. Instead, DCTCP introduces a new Boolean TCP state variable, DCTCP Congestion Encountered (DCTCP.CE), which is initialized to false and stored in the Transmission Control Block (TCB). When sending an ACK, the ECE flag MUST be set if and only if DCTCP.CE is true. When receiving packets, the CE codepoint MUST be processed as follows: 
1. If the CE codepoint is set and DCTCP.CE is false, set DCTCP.CE to true and send an immediate ACK. 
2. If the CE codepoint is not set and DCTCP.CE is true, set DCTCP.CE to false and send an immediate ACK. 
3. Otherwise, ignore the CE codepoint (Pages 6-7). 

            However, none of the cited references teach, suggest, or disclose,
     determine a total number of packets acknowledged in response to receipt of the plurality of routable RDMA acknowledgment packets, and (ii) determine a number of congested packets acknowledged in response to the receipt of the plurality of routable RDMA acknowledgment packets, wherein each of the congested packets has an express congestion notification bit of the RDMA BTH that is set; and
     a congestion window updater to update a congestion window as a function of the number of congested packets and the total number of packets, wherein the congestion window comprises an allowed number of outstanding request packets associated with the responder device, as described in independent claims 14 and 22.  

             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
17.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

18.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2012/0287944 A1 to Pandit et al. at [0002-0005], [0025-0031], [0033-0036];
US PGPub 2012/0311063 A1 to Sharp et al. at [0020], [0025];
US PGPub 2014/0164471 A1 to Keels et al. at [0019-0020], [0068], [0076-0081];
US PGPub 2015/0026286 A1 to Sharp et al. at [0017-0025];
US PGPub 2017/0019803 A1 to Nguyen et al. at [0026], [0037], [0074-0078], [0091];
US PGPub 2018/0048569 A1 to Sajeepa et al. at [0077], [0121], [0133-0134];
US PGPub 2020/0084150A1 to Burstein et al. at [0024]; and
US PGPub 2020/0177513 A1 to Zhang at [0004], [0054-0055], [0088], [0105].

19.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 21, 2021